In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0899V
                                        UNPUBLISHED


    JAN KOONCE,                                             Chief Special Master Corcoran

                        Petitioner,                         Filed: November 10, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Lynn Christina Schlie, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On July 24, 2020, Jan Koonce filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine received on January 18,
2018. Petition at 1. Petitioner further alleges the vaccine was administered in the United
States, she suffered the residual effects of her injury for more than six months, and no
lawsuits have been filed or settlements or awards accepted by anyone, including
Petitioner, due to her vaccine-related injury. Petition at ¶¶ 28-30. The case was assigned
to the Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       On November 9, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent agrees that “petitioner had no relevant history of pain,
inflammation, or dysfunction in her left shoulder prior to vaccination; her pain and reduced
range of motion occurred within 48 hours of receipt of an intramuscular vaccination; her
symptoms were limited to the shoulder in which the vaccine was administered; and no
other condition or abnormality was identified to explain her symptoms.” Id. at 4.
Respondent further agrees that the petition was timely filed, the vaccine was received in
the United States, and Petitioner satisfies the statutory severity requirement by suffering
the residual effects or complications of her injury for more than six months after vaccine
administration. Id. at 4-5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2